Citation Nr: 1433508	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-18 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for IV drug usage, including as secondary to service-connected posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel





INTRODUCTION


The Veteran had active service from September 1966 to September 1968, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Oakland, California, Regional Office (RO).

On his June 2011 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a requested a Board hearing at his local RO; however, this request was properly withdrawn.  See 38 C.F.R. § 20.703, 20.704 (2013); see also Veteran's Statement, Sept. 15, 2011.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the Veteran's May 2012 application for such benefit, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Based on the evidence and argument of record, the November 2010 VA examination fails to address all theories of entitlement to service connection for hepatitis C that have been reasonably raised by the record.  Specifically, the Board must remand the appeal to supplement the examination to obtain an opinion as to the secondary service connection theory of entitlement.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

The record indicates that the Veteran receives regular hepatitis C related VA treatment; however, relevant VA treatment records dated since September 2010 have not been associated with the claim folder.  The law requires VA undertake additional efforts to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

The service connection claim for hepatitis C is presently within the Board's jurisdiction; however, in a May 2014 statement, the Veteran's representative raised a service connection claim for IV drug usage, including secondary to service-connected PTSD.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Board will refer this service connection claim because the claim is inextricably intertwined with the hepatitis C claim within the Board's jurisdiction, requiring the matters be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).

Notably, the Board would generally refer the claim for IV drug usage, including secondary to PTSD, for initial development and consideration; however, remanding the claim for this purpose is wholly consistent with the holding in Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011), that no law or regulation precludes VA from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002).  Thus, the Board may properly direct development and initial development of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish service connection for IV drug usage, including as secondary to PTSD.  The provided notice should outline VA's and the Veteran's respective obligations to provide evidence and information to support the claim.  The Veteran should be provided an appropriate amount of time to respond to this notification and this notice should be associated with the claims folder. 

2.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's hepatitis C and psychiatric disorder, dated since February 2010.  Any negative response(s) must be in writing and associated with the claims folder.

3.  After associating all outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any hepatitis C condition.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner must respond to the following:

(A)  Diagnose hepatitis C pathology present, if any.

(B)  As to any diagnosed condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i) had onset in service or within one year of separation; 

(ii) is related to military service, including in-service PTSD related stressors or self-medication with IV drugs; 
	
(iii) was caused by any service-connected disability, specifically including PTSD; and

(iv) is at least in part aggravated by any service-connected disability, specifically including PTSD.  

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, the November 2010 VA examination, etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).  

4.  Upon completion of the aforementioned development efforts, undertake appropriate development efforts and adjudicate in the first instance the Veteran's service connection claim for IV drug usage, including as secondary to PTSD.

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



